Amendments to the claims have been recorded.


Response to Amendment
Applicant’s arguments with respect to claims have been considered but are moot.
Applicant’s arguments in regards to the double patenting rejections are moot.  The Double patenting rejections have been withdrawn based on the Terminal Disclaimer approved on 2/3/2021.
Applicant’s arguments with respect to the 112(a) rejections are also moot.  Applicant has clearly stated that the feedback for the projectors is done by the user, which is further noted by the Examiner in the claim rejections.
Applicant’s arguments with respect to the 102 rejection is moot.  Applicant’s arguments are related to the prior art of Fujimori.  Examiner has not used the art of Fujimori in the current rejections. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 8, 11, 13, 15, 17, 18, 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halna US 20130321701.

Regarding claim 1, Halna teaches an image output method realized by a computer executing a program stored in a non-transitory storage medium, the method comprising: 

accepting, by the computer, first-image information, which is information related to a first image having a first band; (Halna Fig.1 #102) 

generating, by the computer, multiple second images by using the accepted first-image information; (Halna Fig.1 generating sub frame #106 A-D by using 100) 

outputting the multiple second images; (Halna Fig.1 outputting projection sub frame #106 A-D) and 

generating a third image by optically synthesizing the multiple second images, (Halna Fig.1 global frame #110P)

wherein: each of the multiple second images has a second band that is narrower than or equal to the first band,(Halna Fig.1 second images are ¼ band images of first band image 100) and 

the multiple second images are generated such that, as a result of optically synthesizing the multiple second images  the third image having a third band that is wider than the first band is obtained, (Halna Fig.1 multiples second images #106 A-D create third band image 110P. image 110P is wider than 100 if projected from a single projector) and

 the third image is an image selected from the group consisting of a zoomed image of the first image, a panned image of the first image, a tilted image of the first image (Halna Fig.3 imaged output of P1 and P2 are tilted form imaged of P3), and image in slow motion of the first image, 
Regarding the limitation of “the third image is an image selected from the group consisting of a zoomed image of the first image, a panned image of the first image, a tilted image of the first image, an image in slow motion of the first image,” is a Markush Grouping.  MPEP 2173.05(h), a claim which recites a list of alternatives to define a limitation as recited above.   As such only one of the selections of the limitation needs to be addressed with a rejection to fully reject the claim.  
	Further regarding “slow motion images”.  Examiner notes that “slow motion images” are received from the video and therefore would be projected out in the same manner to form the third image.  It is noted that “slow motion” cannot be confused with down conversion as taught my Halma.   (Halma para 139-140, The pixel clock can be adjusted so that the time delimited by two consecutive Vsync occurrences match a targeted frame rate. This ref Vsync is delayed [slow motion] from the video source Vsync by the duration of display_delay, the master VP waits for a period equivalent to the previously determined display_delay 901. Thus the master local Vsync signal (also referred to as a sub-frame display synchronization signal), which drives the display process of video data corresponding to master VP.) 
and an image obtained by extending gradation of part of the first image, and is subjected to output control. (Halna Fig.1 third image 110P the projection output global frame which is subjected to output control of projectors 10) 

Regarding claim 3, Halna teaches all of the limitations of claim 1 and further teaches, wherein: the multiple second images are output to multiple optical projectors, the multiple optical projector project the second images onto a screen so that the multiple second images are optically synthesized, and the third image is obtained on the screen.  (Halna Fig.1)

Regarding claim 5, Halna teaches all of the limitations of claim 3 and further teaches, wherein the multiple optical projectors project the multiple second images such that one of the multiple second images is shifted on the screen with respect to another of the multiple second images by a predetermined shift amount. (Halna Fig.1 106A is shifted above 106C) 

Regarding claim 7, Halna teaches all of the limitations of claim 3 and further teaches, wherein: the first image information includes the first image, generating at least one second image (Halna Fig.1 #106 A and B have the same brightness) and at least one second image having a modified gradation than the first image, (Halna para 5; Blending consists of continuously decreasing the brightness of the image generated by one projector towards the border of the zone covered by said projector and, complementarily, increasing the image brightness by the adjacent projector in a manner so as to obtain uniform brightness after superposition.) and the third band is wider than the first band in terms of gradation. (Halna Fig.1 #106 A and B make up the third band which is wider i.e. brighter brightness because of two lamps form two projectors.)
Applicant’s para 50 and fig.30 define gradation as brightness.

Halna teaches all of the limitations of claim 7 and further teaches 
Regarding claim 8, Halna teaches all of the limitations of claim 7 and further teaches, wherein the multiple optical projectors project the multiple second images such that the multiple second images at least partially overlap on the screen.  (Halna para 5, overlapping zones)

Regarding claim 11; Claim 11 is rejected using the same rejections as made to claim 1.  
Regarding claim 13; Claim13 is rejected using the same rejections as made to claim 3.
Regarding claim 15; Claim 15 is rejected using the same rejections as made to claim 5.  
Regarding claim 17; Claim 17 is rejected using the same rejections as made to claim 7.  
Regarding claim 18; Claim 18 is rejected using the same rejections as made to claim 8.  

Regarding claim 21, Halna teaches all of the limitations of claim 1 and further teaches, wherein: 

the multiple second images are output to multiple optical projectors (Halna Fig.1 images 106 A-D form projectors 102-105),  

the third image is the zoomed image of the first image, (Halna Fig.1 image 110P and is larger than the first input image 100) 
the image output method comprises:  (Halna para 16, method of projecting)

obtaining information with respect to the multiple second images based on information relating to a zooming area (Halna Fig. 1 zooming area 110P); and transmitting the information with respect to the multiple second images to the multiple optical projectors (Halna Fig. 1 101 HDMI connection able to sustain the high bit rate of video).

Regarding claim 22, Halna teaches all of the limitations of claim 1 and further teaches, wherein: the multiple second images are output to multiple optical projectors (Halna Fig. 3 second images 304-306 from multiple projectors P1-P3), the third image (Halna Fig.3 third image made up from 304-306) is the panned image of the first image or the tilted image of the first image (Halna Fig.3 image 306 is tilted form 304 and 305.  Additionally images 304 and 305 are panned), and 

(Halma para 16, method of projecting)

obtaining information with respect to the multiple second images based on information relating to a location of panning or tilting, or information relating to a movement of panning or tilting; and transmitting the information with respect to the multiple second images to the multiple optical projectors. (Halna para 105, Video projectors 300 and 302 need to receive all data corresponding to their frame sub-frame before being able to start display since they have to reorder the received data according to their orientations.)

Regarding claim 23, Halna teaches all of the limitations of claim 1 and further teaches, wherein: 
the third image is the image in slow motion of the first image, and (Halma para 139-140, The pixel clock can be adjusted so that the time delimited by two consecutive Vsync occurrences match a targeted frame rate. This ref Vsync is delayed [slow motion] from the video source Vsync by the duration of display_delay, the master VP waits for a period equivalent to the previously determined display_delay 901. Thus the master local Vsync signal (also referred to as a sub-frame display synchronization signal), which drives the display process of video data corresponding to master VP.)

the image output method comprises outputting the multiple second images based on information relating to a speed of the slow motion. (Halna para 126, individual video projector vertical resolution is in some cases lower than video source resolution. This means data will be delivered by video source faster than they will be transmitted to video projectors (same frame rate, but fewer lines to deliver).) and (Halma para 139-140, The pixel clock can be adjusted so that the time delimited by two consecutive Vsync occurrences match a targeted frame rate. This ref Vsync is delayed [slow motion] from the video source Vsync by the duration of display_delay, the master VP waits for a period equivalent to the previously determined display_delay 901. Thus the master local Vsync signal (also referred to as a sub-frame display synchronization signal), which drives the display process of video data corresponding to master VP.) Based on Applicants specifications paragraph 104.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 9, 10, 14 ,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Halna as applied to claim above, and further in view of Vantaram US 20100183225.

Regarding claim 4, Halna teaches all of the limitations of claim 2 and further teaches, wherein: the first image information includes the first image, (Halna Fig.1 #100) dividing the first image into multiple divided images (Halna Fig.1 #106 A-D); thereby obtaining the multiple second images, and the third band is wider than the first band in terms of space.  (Halna Fig.1 multiples second images #106 A-D create third band image 110P. image 110P is wider than 100 if projected from a single projector) Halna does not explicitly teach converting the multiple divided images to have a higher resolution.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Vantaram.  Regarding converting the multiple divided images to have a higher resolution, Vantaram teaches (para 189 and 286;An image processing computing device used for adaptive and progressive gradient-based multi-resolution color image segmentation; up conversion of the k.sup.th level segmentation to the resolution of the (k-1).sup.th level.)).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Halna in view of Vantaram at the time the invention was filed for the purpose of improving display devices. 

Regarding claim 9, Halna teaches all of the limitations of claim 3 and further teaches, wherein: the first image information includes the first image that is a moving picture (Halna Fig.2a and para 76 video), generating multiple second images having different timing (Halna Fig.2a latency), and the third band is wider than the first band in terms of time.  Halna does not explicitly teach and the third band is wider than the first band in terms of time.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Vantaram.  Regarding and the third band is wider than the first band in terms of time, Vantaram teaches (para 286, up conversion.) Examiner notes that up conversion is based on time.  If 60Hz is up converted to 120Hz then the timing is twice as fast therefore wider than the first band.).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Halna in view of Vantaram at the time the invention was filed for the purpose of improving display devices.

Regarding claim 10, Halna and Vantaram teach all of the limitations of claim 9 and further teaches, wherein: the multiple second images (Halna Fig.1 #110P) includes a first moving picture having a first temporal resolution and a second moving picture having the first temporal resolution (Halna Fig.1 106 A-B) and different timing than the first moving picture (Halna para 15, latency, keeping a correct synchronization between all video projectors constituting the video projection system.), the first moving picture is output from a first optical projector among the multiple optical projector and the second moving picture is output from a second optical projector among the multiple optical projector (Halna Fig.1 projector 103 and 102), and the third image is a third moving picture having a second temporal resolution twice the first temporal resolution (Halna Fig.1 106A and 106B make a third moving picture that has twice the temporal resolution then the first).  

Regarding claim 14, Claim 14 is rejected using the same rejections as made to claim 4.  
Regarding claim 19, Claim 19 is rejected using the same rejections as made to claim 9.  
Regarding claim 20, Claim 20 is rejected using the same rejections as made to claim 10.  

	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Halna as applied to claim above, and further in view of Aufrance US20080143969.

Regarding claim 6, claim 6 Halna teaches all of the limitations of claim 5 but does not teach, wherein the predetermined shift amount is less than a size of one pixel of the one of the multiple second images on the screen.  Halna does not explicitly teach wherein the predetermined shift amount is less than a size of one pixel of the one of the multiple second images on the screen.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Vantaram.  Regarding wherein the predetermined shift amount is less than a size of one pixel of the one of the multiple second images on the screen, Aufrance teaches (Fig. 3, projector system and para 69 the system can shift individual images by a sub-pixel distance).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Halna in view of Aufrance at the time the invention was filed for the purpose of improving display devices.

Regarding claim 16, claim 16 is rejected using the same rejections as made to claim 6.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F 11-7pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIHAR KARWAN/
Examiner, Art Unit 2422
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422